Citation Nr: 9915975	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for ocular 
histoplasmosis of the left eye.

2.  Entitlement to service connection for ocular 
histoplasmosis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran served on active duty from October 1950 to April 
1970.  This appeal arises from a May 1995 rating decision of 
the Department of Veterans Affairs (VA), Chicago, Illinois, 
regional office (CRO), which, in part, held that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for ocular 
histoplasmosis of the left eye, and denied the claim for 
service connection for ocular histoplasmosis of the right 
eye.  The veteran's claims folder was subsequently 
transferred to the St. Petersburg, Florida, regional office 
(RO).

In September 1996, a hearing was held in St. Petersburg, 
Florida, before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).

In November 1996, the Board issued a decision, which denied 
the veteran's claims.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision in an October 1998 Memorandum 
Decision, and remanded the case for readjudication.  [redacted] 
The case was returned to the Board in November 1998.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The CRO determined that the evidence was not new and material 
to reopen the claim for entitlement to service connection for 
a left eye disorder, and the Board affirmed this decision.  
During the pendency of the appeal before the Court, a 
decision by the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) impacted the manner in which VA 
must review claims involving the submission of evidence 
claimed to be new and material.

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent opinion, the Federal Circuit held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In January 1982, the CRO denied service connection for ocular 
histoplasmosis on the basis that there was no showing of 
vision problems during service and that the condition was 
first noted many years after the veteran's separation from 
active duty.  After notification of the decision, the veteran 
did not file a timely notice of disagreement and the decision 
became final.  In May 1995, the CRO denied the veteran's 
petition to reopen his claim, finding that new evidence had 
not been submitted.  In its 1996 decision, now vacated by the 
Court, the Board upheld the finding that new and material 
evidence had not been submitted to reopen the claim.  In its 
decision vacating the Board's decision, the Court remanded 
this issue to the Board "to determine if the new evidence 
submitted by the appellant was material under 38 C.F.R. 
§ 3.156" in accordance with the Hodge decision. 

Before proceeding to consider whether the evidence is 
material in accordance with the provisions of Hodge, the 
Board must first determine whether any prejudice would result 
to the veteran by the Board's making that determination 
without first remanding the case to the RO for an initial 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The CRO, in its 1982 rating decision, considered medical 
evidence dated in September 1981 wherein James C. Allen, 
M.D., diagnosed "old histoplasmosis infection retinal scars 
both eyes."  As history, the physician noted "Decrease vision 
L. eye 11/2 yr. ago treated with cortisone by Dr. in Rockford 
Ill."  In its 1982 decision the CRO found that the service 
medical records were negative for any treatment for 
histoplasmosis, the veteran did not indicate treatment for 
histoplasmosis of the eye during service, and that Dr. Allen 
reported decreased vision of the left eye 11/2 years 
previously.  Entitlement to service connection for a left eye 
disorder as a residual of histoplasmosis was denied by the 
CRO as "this condition was not incurred in or aggravated by 
service, being first noted at a time too remote from service 
to be associated therewith."

In its May 15, 1995 decision, the CRO declined to reopen the 
claim.  The rating decision stated the law as it was at that 
time, citing the following:

In order to reopen a claim, new and 
material evidence must be presented.  
Evidence is considered new when it 
is not merely cumulative of other 
evidence on record, and is 
considered material when it is 
relevant and probative of the issue 
at hand.  To justify a reopening of 
a claim on the basis of new and 
material evidence, there must be a 
reasonable possibility that the new 
evidence, when viewed in the context 
of all the evidence, both new and 
old, would change the outcome.

The CRO in May 1995 rejected the submitted evidence as not 
being "new" to reopen the claim.  The rating board considered 
the medical evidence, including the statement from Dr. 
Thomassen dated in August 1993 that noted a longstanding 
history of ocular histoplasmosis dating back to 1970 when the 
veteran was noted to have abnormalities in the fundus of both 
eyes.  It is apparent that the rating board found Dr. 
Thomassen's statement was not "new" because it was 
essentially the same as the statement of Dr. Allen, 
considered in the 1982 decision on the merits, in that the 
service medical records, including examinations in 1970, were 
negative for any indications of histoplasmosis or other eye 
disorder other than refractive error, and the physicians' 
findings were of eye disabilities shown approximately 10 
years after service and did not show a causal relationship to 
military service.  

The CRO found the evidence submitted in support of the 
veteran's petition to reopen his claim to be essentially 
duplicative of evidence it rejected in 1982 when it 
considered the issue on the merits and thus not "new."  In 
its decision vacating the Board's decision, however, the 
Court remanded the issue to the Board to "determine if the 
new evidence submitted by the appellant was material under 
38 C.F.R. § 3.156 and the interpretive gloss placed on that 
regulation by the Federal Circuit in Hodge."  [redacted]  
Thus, the Board believes that the case should be 
remanded to the RO to consider whether the evidence, found to 
be "new" by the Court, is also material and "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1998).  

The CRO had determined that the claim to service connection 
for ocular histoplasmosis of the right eye was not well-
grounded and the Board affirmed this determination.  In its 
October 1998 decision, the Court found that the claim to 
service connection for ocular histoplasmosis of the right eye 
was well grounded.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1.  The veteran and his 
representative should be advised of 
their right to submit additional 
argument and/or evidence.

2.  The RO, based on the Court's 
decision that new evidence had been 
submitted to reopen the claim for 
service connection for a left eye 
disorder, should consider whether 
that evidence is also material and 
whether the claim should be 
reopened, considering the provisions 
of Hodge v. West, 155 F.3d 1356 
(1998) and [redacted].

3.  If the RO determines that new 
and material evidence has been 
submitted such that the claim is 
reopened, then it must proceed to 
determine whether the claim is well 
grounded and, if so, adjudicate the 
claim on its merits.

4.  The RO should adjudicate on the 
merits the claim to service 
connection for ocular histoplasmosis 
of the right eye.

A review of the record by the Board reveals that the 
veteran's service medical records show eye refraction in June 
1955.  The service medical records do not show an indication 
of histoplasmosis and his vision was listed as 20/20 on all 
examinations including the separation examination in April 
1970.  The Board notes that the Court's October 1998 decision 
referred to medical findings of a left eye abnormality 
apparently made during the veteran's period of service in 
December 1960 and February 1970 which were not noted in the 
Board's previous decision.  In its review of the case on 
remand from the Court, the Board has been unable to locate 
the referenced findings in the claims folder.  The Board 
obtained a copy of the Record on Appeal considered by the 
Court and now associated with the claims folder; however, the 
reports in question, dated in December 1969 and February 
1970, were not found therein.  While Dr. Thomassen, in a 
report in August 1993, referred to ocular histoplasmosis 
dating back to 1970, the Board has been unable to locate any 
document verifying this.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



